Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 1 of 24 PagelD #: 2615

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

VOLTERRA SEMICONDUCTOR
LLC,
Plaintiff,

V. C.A. No. 19-2240-CFC
MONOLITHIC POWER SYSTEMS, JURY TRIAL DEMANDED
INC.,

Defendant.

 

*
IPROPOSED? SCHEDULING ORDER

This Phy of Sephudye? 2020, the Court having conducted an initial Rule
16(b) scheduling conference pursuant to Local Rule 16.1(b), and the parties having
determined after discussion that the matter cannot be resolved at this juncture by
settlement, voluntary mediation, or binding arbitration:

IT IS ORDERED that:

1. Relevant Deadlines and Dates. The parties’ respective proposals
for relevant deadlines and dates are set forth in the chart attached as Exhibit A.

2. Rule 26(a)(1) Initial Disclosures. Unless otherwise agreed to by the
parties, the parties shall make their initial disclosures required by Federal Rule
of Civil Procedure 26(a)(1) not later than September 29, 2020.

3. Disclosure of Asserted Claims and Infringement Contentions.
Unless otherwise agreed to by the parties, not later than October 14, 2020, a
party claiming patent infringement shall serve on all parties a “Disclosure of

ak Covarel ose. directed Te tole rcte of Heo, which Ie ot
revired Fo ba Coat Ment wikr Th ly tsinad pre ossed ockte Sarn\tte

b-; ™ por Ner ond odvpted » ae Cov T.
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 2 of 24 PagelD #: 2616

Asserted Claims and Infringement Contentions.” Separately for each opposing
party, the “Disclosure of Asserted Claims and Infringement Contentions” shall
contain the following information:

a) Each claim of each asserted patent that is allegedly infringed
by each opposing party, including for each claim the applicable statutory
subsections of 35 U.S.C. §271 asserted;

b) Separately for each asserted claim, each accused apparatus,
product, device, process, method, act, or other instrumentality (“Accused
Instrumentality”) of each opposing party of which the party is aware.
This identification shall be as specific as possible. Each product, device,
and apparatus shall be identified by name or model number, if known.
Each method or process shall be identified by name, if known, or by any
product, device, or apparatus which, when used, allegedly results in the
practice of the claimed method or process;

c) A chart identifying specifically where and how each limitation
of each asserted claim is found within each Accused Instrumentality,
including for each limitation that such party contends is governed by 35
U.S.C. § 112(f), the identity of the structure(s), act(s), or material(s) in
the Accused Instrumentality that performs the claimed function;

d) For each claim alleged to have been indirectly infringed, an
identification of any direct infringement and a description of the acts of the
alleged indirect infringer that contribute to or are inducing that direct

infringement. Insofar as alleged direct infringement is based on joint acts of
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 3 of 24 PagelD #: 2617

multiple parties, the role of each such party in the direct infringement must
be described;

e) Whether each limitation of each asserted claim is alleged to be
present literally or under the doctrine of equivalents in the Accused
Instrumentality;

f) For any patent that claims priority to an earlier application, the
priority date to which each asserted claim is alleged to be entitled;

g) Ifa party claiming patent infringement wishes to preserve the
right to rely, for any purpose, on the assertion that its own or its
licensee’s apparatus, product, device, process, method, act, or other
instrumentality practices the claimed invention, the party shall identify,
separately for each asserted claim, each such apparatus, product, device,
process, method, act, or other instrumentality that incorporates or reflects
that particular claim;

h) The timing of the point of first infringement, the start of
claimed damages, and the end of claimed damages; and

i) Ifa party claiming patent infringement alleges willful
infringement, the basis for such allegation.

4. Document Production Accompanying Disclosure of Asserted
Claims and Infringement Contentions. With the “Disclosure of Asserted
Claims and Infringement Contentions,” the party claiming patent infringement

shall produce to each opposing party or make available for inspection and

copying:
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 4 of 24 PagelD #: 2618

a) Documents (e.g., contracts, purchase orders, invoices,
advertisements, marketing materials, offer letters, beta site testing
agreements, and third party or joint development agreements) sufficient
to evidence each discussion with, disclosure to, or other manner of
providing to a third party, or sale of or offer to sell, or any public use of,
the claimed invention prior to the date of application for the asserted
patent(s);

b) All documents evidencing the conception, reduction to
practice, design, and development of each claimed invention, which were
created on or before the date of application for the asserted patent(s) or
the priority date identified pursuant to paragraph 3(f) of this Order,
whichever is earlier;

c) Acopy of the file history for each asserted patent;

d) All documents evidencing ownership of the patent rights by the
party asserting patent infringement;

e) Ifa party identifies instrumentalities pursuant to paragraph
3(g) of this Order, documents sufficient to show the operation of any
aspects or elements of such instrumentalities the patent claimant relies
upon as embodying any asserted claims;

f) All agreements, including licenses, transferring an interest in
any asserted patent;

g) All agreements that the party asserting infringement contends

are comparable to a license that would result from a hypothetical
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 5 of 24 PagelD #: 2619

reasonable royalty negotiation;

h) All agreements that otherwise may be used to support the party
asserting infringement’s damages case;

1) Ifa party identifies instrumentalities pursuant to paragraph
3(g) of this Order, documents sufficient to show marking of such
embodying accused instrumentalities; and if the party wants to preserve
the right to recover lost profits based on such products, the sales,
revenues, costs, and profits of such embodying accused instrumentalities;
and

j) All documents comprising or reflecting a F/FRAND
commitment or agreement with respect to the asserted patent(s).

The producing party shall separately identify by production number the documents
that correspond to each category set forth in this paragraph. A party’s production
of a document as required by this paragraph shall not constitute an admission that
such document evidences or is prior art under 35 U.S.C. § 102.

5. Invalidity Contentions. Not later than December 1, 2020, each
party opposing a claim of patent infringement shall serve on all parties its
“Invalidity Contentions” which shall contain the following information:

a) The identity of each item of prior art that the party alleges
anticipates each asserted claim or renders the claim obvious. Each prior
art patent shall be identified by its number, country of origin, and date of
issue. Each prior art publication shall be identified by its title, date of

publication, and, where feasible, author and publisher. Each alleged sale
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 6 of 24 PagelD #: 2620

or public use shall be identified by specifying the item offered for sale or
publicly used or known, the date the offer or use took place or the
information became known, and the identity of the person or entity
which made the use or which made and received the offer, or the person
or entity which made the information known or to whom it was made
known. For pre-AIA claims, prior art under 35 U.S.C. § 102(f) shall be
identified by providing the name of the person(s) from whom and the
circumstances under which the invention or any part of it was derived.
For pre-AJA claims, prior art under 35 U.S.C. § 102(g) shall be
identified by providing the identities of the person(s) or entities involved
in and the circumstances surrounding the making of the invention before
the patent applicant(s);

b) Whether each item of prior art anticipates each asserted claim
or renders it obvious. If obviousness is alleged, an explanation of why
the prior art renders the asserted claim obvious, including an
identification of any combinations of prior art showing obviousness;

c) A chart identifying specifically where and how in each alleged
item of prior art each limitation of each asserted claim is found,
including for each limitation that such party contends is governed by 35
U.S.C. § 112(f), the identity of the structure(s), act(s), or material(s) in
each item of prior art that performs the claimed function; and

d) Any grounds of invalidity based on 35 U.S.C. § 101,

indefiniteness under 35 U.S.C. § 112(b), or lack of enablement or
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 7 of 24 PagelD #: 2621

insufficient written description under 35 U.S.C. § 112(a) of any of the

asserted claims.

6. Document Production Accompanying Invalidity Contentions. With
the “Invalidity Contentions,” the party opposing a claim of patent infringement
shall produce or make available for inspection and copying:

a) Source code, specifications, schematics, flow charts, artwork,
formulas, or other documentation sufficient to show the operation of any
aspects or elements of an Accused Instrumentality identified by the
patent claimant in its chart produced pursuant to paragraph 3(c) of this
Order;

b) A copy or sample of the prior art identified pursuant to
paragraph 5(a) that does not appear in the file history of the patent(s) at
issue. To the extent any such item is not in English, an English
translation of the portion(s) relied upon shall be produced;

c) All agreements that the party opposing infringement contends
are comparable to a license that would result from a hypothetical
reasonable royalty negotiation;

d) Documents sufficient to show the sales, revenue, cost, and
profits for Accused Instrumentalities identified pursuant to paragraph
3(b) of this Order for any period of alleged infringement; and

e) All agreements that may be used to support the damages case

of the party that is denying infringement.
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 8 of 24 PagelD #: 2622

The producing party shall separately identify by production number the documents
that correspond to each category set forth in this paragraph.

7. Amendment to Contentions. Amendment of the Infringement
Contentions or the Invalidity Contentions may be made only by order of the
Court upon a timely showing of good cause. Non-exhaustive examples of
circumstances that may, absent undue prejudice to the non-moving party,
support a finding of good cause include (a) recent discovery of material prior
art despite earlier diligent search and (b) recent discovery of nonpublic
information about the Accused Instrumentality which was not discovered,
despite diligent efforts, before the service of the Infringement Contentions. The
duty to supplement discovery responses does not excuse the need to obtain
leave of the Court to amend contentions.

8. Joinder of Other Parties and Amendment of Pleadings. All motions
to join other parties, and to amend or supplement the pleadings, shall be filed
on or before June 8, 2021.

9. Discovery.

a) Discovery Cut Off. All discovery in this case shall be initiated

so that it will be completed on or before August 6, 2021.

b) Document Production. Document production shall be

completed on or before May 28, 2021.

c) Requests for Admission. A maximum of 50 requests for
admission are permitted for each side, not including requests for

admission related to the authentication of documents or qualification as
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 9 of 24 PagelD #: 2623

prior art under 35 U.S.C. 102.

d) Interrogatories. A maximum of 30 interrogatories, including

contention interrogatories, are permitted for each side.

10.

e) Depositions.

1) Limitation on Hours for Deposition Discovery. Each side is
limited to a total of 70 hours of taking testimony by deposition
upon oral examination of party witnesses (excluding inventors who
are third party witnesses) and 28 hours per side of taking testimony
by deposition upon oral examination of third-party witnesses. For
any deposition using a translator, the formula is adjusted — each
hour of a translated deposition counts as 2/3 of an hour toward the
totals above.

2)Location of Depositions. Any party or representative
(officer, director, or managing agent) of a party filing a civil action
in this District Court must ordinarily be required, upon request, to
submit to a deposition at a place designated within this District.
Exceptions to this general rule may be made by order of the Court
or by agreement of the parties. A defendant who becomes a
counterclaimant, cross-claimant, or third-party plaintiff shall be
considered as having filed an action in this Court for the purpose
of this provision.

Pinpoint Citations. Pinpoint citations are required in all briefing,

letters, and concise statements of facts. The Court will ignore any assertions of
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 10 of 24 PagelD #: 2624

controverted facts and controverted legal principles not supported by a pinpoint
citation to, as applicable: the record, an attachment or exhibit, and/or case law
or appropriate legal authority. See United States v. Dunkel, 927 F.2d 955,956
(“Judges are not like pigs, hunting for truffles buried in briefs.”).

11. Application to Court for Protective Order. Should counsel find it
will be necessary to apply to the Court for a protective order specifying terms
and conditions for the disclosure of confidential information, counsel should
confer and attempt to reach an agreement on a proposed form of order and
submit it to the Court on or before October 1, 2020.

Any proposed protective order must include the following paragraph:

Other Proceedings. By entering this Order and limiting
the disclosure of information in this case, the Court does
not intend to preclude another court from finding that
information may be relevant and subject to disclosure in
another case. Any person or party subject to this Order
who becomes subject to a motion to disclose another
party’s information designated as confidential pursuant to
this Order shall promptly notify that party of the motion
so that the party may have an opportunity to appear and
be heard on whether that information should be
disclosed.

12. Disputes Relating to Discovery Matters and Protective Orders.

 
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 11 of 24 PagelD #: 2625

    
  
   
   
 

conference/argument, the party seeking relief shall file with the Courf/a
letter, not to exceed three pages, outlining the issues in dispute the
party’s position on those issues. The party shall submit as atta@chments to
its letter (1) an averment of counsel that the parties made“a reasonable
effort to resolve the dispute and that such effort included oral
communication that involved Delaware counsel Aor the parties, and (2) a
draft order for the Court’s signature that ideyttifies with specificity the
relief sought by the party. The party shaH file concurrently with its letter
a motion that in no more than one p?fagraph sets forth the relief sought.

b) By no later than 48 hoyts prior to the conference/argument,
any party opposing the appligation for relief may file a letter, not to
exceed three pages, outlining that party’s reasons for its opposition.
ies of the parties’ letters and attachments must be
provided to the CoMrt within one hour of e-filing the document(s). The
hard copies shaM comply with paragraphs 10 and 14 of this Order.

d) If #motion concerning a discovery matter or protective order is
filed withgut leave of the Court that does not comport with the
procedyres set forth in this paragraph, the motion will be denied without
ice to the moving party’s right to bring the dispute to the Court
thyough the procedures set forth in this paragraph.
13. Papers Filed Under Seal. When filing papers under seal, counsel

shall deliver to the Clerk an original and two copies of the papers. A redacted

version of any sealed document shall be filed electronically within seven days

11
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 12 of 24 PagelD #: 2626

of the filing of the sealed document.

14. Hard Copies. The parties shall provide to the Court two hard
copies of all letters filed pursuant to paragraph 12 of this Order, all briefs, and
any other document filed in support of any such letters and briefs (i.e., the
concise statement of facts filed pursuant to paragraph 20 of this Order,
appendices, exhibits, declarations, affidavits, etc.). This provision also applies
to papers filed under seal. Exhibits and attachments shall be separated by tabs.
Each exhibit and attachment shall have page numbers of some sort such that a
particular page of an exhibit or attachment can be identified by a page number.
The parties shall take all practical measures to avoid filing multiple copies of
the same exhibit or attachment. The parties should highlight the text of exhibits
and attachments they wish the Court to read. The parties are encouraged to
include in an exhibit or attachment only the pages of the document in question
that (1) identify the document (e.g., the first page of a deposition transcript or
the cover page of a request for discovery) and (2) are relevant to the issue(s)

before the Court.

15. Claim Construction Issue Identification. On or before March 19,
2021, the parties shall exchange a list of those claim term(s)/phrase(s) that they
believe need construction and their proposed claim construction of those
term(s)/phrase(s). This document will not be filed with the Court. Subsequent
to exchanging that list, the parties will meet and confer to prepare a Joint

Claim Construction Chart to be filed no later than April 2, 2021. The Joint

12
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 13 of 24 PagelD #: 2627

Claim Construction Chart, in Word format, shall be e-mailed simultaneously
with filing to cfc civil@ded.uscourts.gov. The text for the Joint Claim
Construction Chart shall be 14-point and in Times New Roman or a similar
typeface. The parties’ Joint Claim Construction Chart should identify for the
Court the term(s)/phrase(s) of the claim(s) in issue and should include each
party’s proposed construction of the disputed claim language with citation(s)
only to the intrinsic evidence in support of their respective proposed
constructions. A separate text-searchable PDF of each of the patent(s) in issue
shall be submitted with this Joint Claim Construction Chart. In this joint
submission, the parties shall not provide argument. Each party shall file
concurrently with the Joint Claim Construction Chart a “Motion for Claim
Construction” that requests the Court to adopt the claim construction
position(s) of that party set forth in the Joint Claim Construction Chart. The
motion shall not contain any argument and shall simply state that the party
“requests that the Court adopt the claim construction position[s] of [the party]
set forth in the Joint Claim Construction Chart (D.I. [ ]).”

16. Claim Construction Briefing. The Plaintiff shall serve, but not file,
its opening brief, not to exceed 5,500 words, on April 23, 2021. The Defendant
shall serve, but not file, its answering brief, not to exceed 8,250 words, on May
21, 2021. The Plaintiff shall serve, but not file, its reply brief, not to exceed
5,500 words, on June 4, 2021. The Defendant shall serve, but not file, its sur-
reply brief, not to exceed 2,750 words, on June 11, 2021. The text for each

brief shall be 14-point and in Times New Roman or a similar typeface. Each

13
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 14 of 24 PagelD #: 2628

brief must include a certification by counsel that the brief complies with the

type and number limitations set forth above. The person who prepares the

certification may rely on the word count of the word-processing system used to

prepare the brief.

No later than June 18, 2021, the parties shall file a Joint Claim Construction

Brief. The parties shall copy and paste their untitled briefs into one brief, with their

positions on each claim term in sequential order, in substantially the form below.

JOINT CLAIM CONSTRUCTION BRIEF

I. Agreed-upon Constructions

II. Disputed Constructions
A. [TERM 1]

l.

Plaintiffs Opening Position

2. Defendant’s Answering Position
3. Plaintiff's Reply Position

4. Defendant’s Sur-Reply Position

B. [TERM2]

l, Plaintiffs Opening Position

2 Defendant’s Answering Position
3. Plaintiff's Reply Position

4 Defendant’s Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to

claim construction. If there are any materials that would be submitted in an

appendix, the parties shall submit them in a Joint Appendix. Citations to intrinsic

14
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 15 of 24 PagelD #: 2629

evidence shall be set forth in the Joint Claim Construction Brief. Citations to
expert declarations and other extrinsic evidence may be made in the Joint Claim
Construction Brief as the parties deem necessary, but the Court will review such
extrinsic evidence only if the Court is unable to construe the disputed claim terms
based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d
1576, 1584 (Fed. Cir. 1996). Declarations shall not contain legal argument or be
used to circumvent the briefing word limitations imposed by this paragraph. The
Joint Claim Construction Brief and Joint Appendix shall comply with paragraphs
10 and 14 of this Order.

17. Meet and Confer Confirmation and Amended Claim Chart. On or
before June 25, 2021, local and lead counsel for the parties shall meet and
confer and thereafter file an Amended Joint Claim Construction Chart that sets
forth the terms that remain in dispute. During the meet and confer, the parties
shall attempt to reach agreement on any disputed terms where possible and to
narrow the issues related to the remaining disputed terms. The parties shall file
with the Amended Joint Claim Construction Chart a letter that identifies by
name each individual who participated in the meet and confer, when and how
(i.e., by telephone or in person) the meet and confer occurred, and how long it
lasted. If no agreements on constructions have been reached or if no dispute
has been narrowed as a result of the meet and confer, the letter shall so state
and the parties need not file an Amended Joint Claim Construction Chart.

18. Hearing on Claim Construction. Beginning at 9 a.m. on July 27,

2021 the Court will hear argument on claim construction. Absent prior

15
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 16 of 24 PagelD #: 2630

approval of the Court (which, if it is sought, must be done by joint letter
submission no later than the date on which answering claim construction briefs
are due to be served), the parties shall not present testimony at the argument,
and the argument shall not exceed a total of three hours.

19. Disclosure of Expert Testimony.

a) Expert Reports. For the party with the initial burden of proof
on the subject matter, the initial Federal Rule 26(a)(2) disclosure of
expert testimony is due on or before August 27, 2021. The supplemental
disclosure to contradict or rebut evidence on the same matter identified
by another party is due on or before September 24, 2021. Reply expert
reports from the party with the initial burden of proof are due on or
before October 8, 2021. No other expert reports will be permitted
without either the consent of all parties or leave of the Court. Along with
the submissions of the expert reports, the parties shall provide the dates
and times of their experts’ availability for deposition. Depositions of
experts shall be completed on or before October 29, 2021.

b) Objections to Expert Testimony. To the extent any objection to
expert testimony is made pursuant to the principles announced in
Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), as
incorporated in Federal Rule of Evidence 702, it shall be made by
motion no later than the deadline for dispositive motions set forth herein,

unless otherwise ordered by the Court.

16
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 17 of 24 PagelD #: 2631

20. Case Dispositive Motions.

a) No Early Motions Without Leave. All case dispositive motions
and the opening briefs and affidavits supporting such motions shall be

October 14%

served and filed on or before Movember42;2021. No case dispositive
motion under Rule 56 may be filed more than ten days before this date
without leave of the Court.. Answering briefs on case dispositive
motions and affidavits supporting such motions shall be served and filed

Novembur 4
on or before Deeemrber-t6, 2021. Reply briefs shall be served and filed

Nove,ber 23
on or before Deeember—L, 2021.

b) Motions to be Filed Separately. A party shall not combine into
a single motion multiple motions that rely in whole or in part on different
facts.

c) Word Limits Combined with Daubert Motion Word Limits.
Each party is permitted to file as many case dispositive motions as
desired; provided, however, that each SIDE will be limited to a
combined total of 10,000 words for all opening briefs, a combined total
of 10,000 words for all answering briefs, and a combined total of 5,000
words for all reply briefs regardless of the number of case dispositive
motions that are filed. In the event that a party files, in addition to a case
dispositive motion, a Daubert motion to exclude or preclude all or any
portion of an expert’s testimony, the total amount of words permitted for
all case dispositive and Daubert motions shall be increased for each

SIDE to 12,500 words for all opening briefs, 12,500 words for all

17
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 18 of 24 PagelD #: 2632

answering briefs, and 6,250 words for all reply briefs. The text for each
brief shall be 14-point and in Times New Roman or a similar typeface.
Each brief must include a certification by counsel that the brief complies
with the type and number limitations set forth above. The person who
prepares the certification may rely on the word count of the word-
processing system used to prepare the brief.

d) Concise Statement of Facts Requirement. Any motion for
summary judgment shall be accompanied by a separate concise
statement detailing each material fact as to which the moving party
contends that there are no genuine issues to be tried that are essential for
the Court’s determination of the summary judgment motion (not the
entire case).! A party must submit a separate concise statement of facts
for each summary judgment motion. Any party who opposes the motion
shall file and serve with its opposing papers a separate document
containing a single concise statement that admits or disputes the facts set
forth in the moving party’s concise statement, as well as sets forth all
material facts as to which it is contended there exists a genuine issue
necessary to be litigated.

e) Focus of the Concise Statement. When preparing the separate

concise statement, a party shall reference only the material facts that are

 

' The party must detail each material/act in its concise statement of facts. The
concise statements of facts play an important gatekeeping role in the Court’s
consideration of summary judgment motions.

18
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 19 of 24 PagelD #: 2633

absolutely necessary for the Court to determine the limited issues
presented in the motion for summary judgment (and no others), and each
reference shall contain a citation to a particular affidavit, deposition, or
other document that supports the party’s intérpretation of the material
fact. Documents referenced in the concise statement may, but need not,
be filed in their entirety if a party concludes that the full context would
be helpful to the Court (e.g., a deposition miniscript with an index stating
what pages may contain key words may often be useful). The concise
statement shall particularly identify the page and portion of the page of
the document referenced. The document referred to shall have relevant
portions highlighted or otherwise emphasized. The parties may extract
and highlight the relevant portions of each referenced document, but they
shall ensure that enough of a document is attached to put the matter in
context. If a party determines that an entire deposition transcript should
be submitted, the party should consider whether a miniscript would be
preferable to a full-size transcript. If an entire miniscript is submitted, the
index of terms appearing in the transcript must be included, if it exists.
When multiple pages from a single document are submitted, the pages
shall be grouped in a single exhibit. Concise statements of fact shall
comply with paragraphs 10 and 14 of this Order.

f) Word Limits for Concise Statement. The concise statement in
support of or in opposition to a motion for summary judgment shall be

no longer than 1,750 words. The text for each statement shall be 14-point

19
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 20 of 24 PagelD #: 2634

and in Times New Roman or a similar typeface. Each statement must

include a certification by counsel that the statement complies with the

type and number limitations set forth above. The person who prepares
the certification may rely on the word count of the word-processing
system used to prepare the statement.

g) Affidavits and Declarations. Affidavits or declarations setting
forth facts and/or authenticating exhibits, as well as exhibits themselves,
shall be attached only to the concise statement (i.e., not briefs).

h) Scope of Judicial Review. When resolving motions for
summary judgment, the Court shall have no independent duty to search
and consider any part of the record not otherwise referenced in the
separate concise statements of the parties. Further, the Court shall have
no independent duty to review exhibits in their entirety, but rather will
review only those portions of the exhibits specifically identified in the
concise statements. Material facts set forth in the moving party’s concise
statement will be deemed admitted unless controverted by a separate
concise statement of the opposing party.

21. Applications by Motion. Except as otherwise specified herein, any
application to the Court shall be by written motion. Any non-dispositive
motion should contain the statement required by Local Rule 7.1.1.

22. Pretrial Conference. On February 2, 2022, the Court will hold a
Rule 16(e) final pretrial conference in court with counsel beginning at 3 p.m.

The parties shall file a joint proposed final pretrial order in compliance with

20
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 21 of 24 PagelD #: 2635

Local Rule 16.3(c) no later than 5:00 p.m. on January 12, 2022. Unless
otherwise ordered by the Court, the parties shall comply with the timeframes
set forth in Local Rule 16.3(d) for the preparation of the proposed joint final
pretrial order. The joint pretrial order shall comply with paragraphs 10 and 14
of this Order.

23. Motions in Limine. Motions in limine shall not be separately filed.
All in limine requests and responses thereto shall be set forth in the proposed
pretrial order. Each party shall be limited to three in limine requests, unless
otherwise permitted by the Court. Each in limine request and any response
shall contain the authorities relied upon; each in limine request may be
supported by a maximum of three pages of argument and may be opposed by a
maximum of three pages of argument, and the party making the in limine
request may add a maximum of one additional page in reply in support of its
request. If more than one party is supporting or opposing an in limine request,
such support or opposition shall be combined in a single three-page submission
(and, if the moving party, a single one- page reply). No separate briefing shall
be submitted on in limine requests, unless otherwise permitted by the Court.
Motions in limine shall comply with paragraphs 10 and 14 of this Order.

24. Compendium of Cases. A party may submit with any briefing two
courtesy copies of a compendium of the selected authorities on which the party
would like the Court to focus. The parties should not include in the
compendium authorities for general principles or uncontested points of law

(e.g., the standards for summary judgment or claim construction). An

21
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 22 of 24 PagelD #: 2636

authority that is cited only once by a party generally should not be included in
the compendium. An authority already provided to the Court by another party
should not be included in the compendium. Compendiums of cases shall not be
filed electronically with the Court, but a notice of service of a compendium of
cases shall be filed electronically with the Court. Compendiums shall comply
with paragraph 14 of this Order.

25. Jury Instructions, Voir Dire and Special Verdict Forms. Where a
case is to be tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the
parties should file (i) proposed voir dire, (ii) preliminary jury instructions, (iii)
final jury instructions, and (iv) special verdict forms no later than 5:00 p.m. on
January 12, 2022. The parties shall submit simultaneously with filing each of
the foregoing four documents in Word format to cfc civil@ded.uscourts.gov.

26. Trial. This matter is scheduled for a 5-day jury trial beginning at
8:30 a.m. on February 14, 2022 with the subsequent trial days beginning at
9:00 a.m. Until the case is submitted to the jury for deliberations, the jury will
be excused each day at 4:30 p.m. The trial will be timed, as counsel will be
allocated a total number of hours in which to present their respective cases.

27. ADR Process. This matter is referred to a magistrate judge to

explore the possibility of alternative dispute resolution.

Uke GF On,

The Honorable Colm Connolly
United States District Court Judge

22
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 23 of 24 PagelD #: 2637

APPENDIX A:

CHART OF RELEVANT DEADLINES

09/29/2020

 

  
 

 

Exchange rule 26(a) initial disclosures (see

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{2)

10/1/2020 Application to the court for protective order
(see J 11)

10/14/2020 Disclosure of asserted claims and
infringement contentions & attendant
document production (see J 3-4)

12/1/2020 Invalidity contentions & attendant
document production (see 495-6)

03/19/2021 Exchange list of claim terms/phrases for
constructions and proposed constructions
thereof (see { 15)

04/02/2021 Parties to file joint claim construction chart
(see J 15)

04/23/2021 Plaintiff to serve opening claim
construction brief (see J 16)

05/21/2021 Defendant to serve answering claim
construction brief (see J 16)

06/04/2021 Plaintiff to serve its reply claim
construction brief (see { 16)

06/08/2021 Deadline to file motions to join other
parties and amend or supplement pleadings

06/11/2021 Defendant to serve its surreply claim
construction brief (see J 16)

06/18/2021 Parties to file joint claim construction brief
(see { 16)

06/25/2021 Parties to file joint amended joint claim
construction chart (see { 17)

07/27/2021 Claim construction hearing

05/28/2021 Document production deadline (see { 9b)

08/06/2021 Discovery cut off (see J 9a)

 

23

 
Case 1:19-cv-02240-CFC-SRF Document 69 Filed 09/17/20 Page 24 of 24 PagelD #: 2638

 

08/27/2021 Parties with initial burden of proof to serve
initial federal rule 26(a)(2) disclosure of
expert testimony (see 4 19a)

 

 

 

 

 

 

 

09/24/2021 Parties to serve rebuttal expert disclosures
(see { 19a)
10/08/2021 Parties to serve reply expert disclosures
(see { 19a)
10/29/2021 Expert deposition deadline (see { 19a)
Case dispositive motion deadline, including
re (tqfat Daubert motions (see [{ 19b, 20a)
L12/10/2004—~ uf q fet Case dispositive answering briefs due
LAFTRQ021. 1) j2a /2) Case dispositive reply briefs due
01/12/2022 oe Parties to file joint proposed pretrial order,

proposed voir dire questions, preliminary
jury instructions, final jury instructions, and
special verdict forms (see JJ 22, 25)
02/02/2022 Pretrial Conference (see J 22)

02/14/2022 Trial (see J 26)

 

 

 

 

 

 

24
